Exhibit 10.16
*    Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.
Amendment
20070105.006.S.002.A.001
Between
StarTek, Inc.
And
AT&T Services, Inc.

 

 



--------------------------------------------------------------------------------



 



Order No. 20071015.006.S.002
Amendment No. 20070105.006.S.002.A.001
AMENDMENT NO. 1
AGREEMENT NO. 20070105.006.S.002
This Amendment, effective on the date when signed by the last Party, and
amending Agreement No. 20070105.006.S.002 is by and between StarTek, Inc., a
Delaware corporation (“Supplier”), and AT&T Services, Inc., a Delaware
corporation (“AT&T”), each of which may be referred to in the singular as
“Party” or in the plural as “Parties.”
WITNESSETH
WHEREAS, Supplier and AT&T entered into Agreement No. 20070105.006.S.002, (the
“Agreement”) on April 1, 2007 (the “Effective Date”); and
WHEREAS, the Agreement expired by its terms on March 31, 2008 (“Expiration
Date”);
WHEREAS, after such Expiration Date, the Parties continued to perform under the
Agreement as if it had not expired, and with the intention of extending its
term;
WHEREAS, Supplier and AT&T now desire to revive the Agreement and to extend its
term and to formalize the validity and continuation of the Agreement since its
Effective Date; and
WHEREAS, Supplier and AT&T also desire to amend the Agreement as hereinafter set
forth.
Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

  1.)   The Parties agree to revive the Agreement and to extend its term as set
forth below and agree that it shall be deemed to have been in effect
continuously since its Effective Date of April 1, 2007. The Parties further
agree to ratify all past actions taken between the above-referenced Expiration
Date and the date when this Amendment is effective.

  2.)   Section III — (A) Term is hereby amended to delete the parenthetical
(A); change the end date to March 31, 2009; and to add the following sentence:

“AT&T shall have the right to extend the duration period specified in this Order
for up to twelve (12) months by giving Supplier 45 days prior written notice, at
prices no greater than those set forth in this Order.”
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates,
and third party representatives, and Supplier except under written agreement by
the contracting Parties.

 

2



--------------------------------------------------------------------------------



 



Order No. 20071015.006.S.002
Amendment No. 20070105.006.S.002.A.001

  3.)   Section IV is hereby amended to change the contact information for
AT&T’s program Invoice Manager to:

[*]

  4.)   Section V is hereby amended to replace AT&T’s Program Representative
with the following:

[*]

  5.)   Section VIII is hereby amended to change the maximum expenditure in the
first sentence to [*].

  6.)   Section IX PRICING SCHEDULE is here amended to replace the Pricing table
with the following:

                                  Description   1 - 40 FTEs     41 - 75 FTEs    
76 - 125 FTEs     125+ FTEs   Pricing effective as of 4/1/08   [*] Rate     [*]
Rate     [*] Rate     [*] Rate  
Service Managers
  $ [*]     $ [*]     $ [*]     $ [*]  
*Training [*]
  $ [*]     $ [*]     $ [*]     $ [*]  
Holidays
    [*]       [*]       [*]       [*]  

  7.)   Section X is hereby added and made part of this Order.

             
 
  “X.   Name of Affiliate Ordering Services:    
 
     
 
AT&T Operations, Inc”    

  8.)   Attachment A — Statement of Work, Section A. Program Description is
herby amended to change “Customer Services Managers (“CSM”)” to “Service
Managers”. All references to CSM in this Order shall now mean Service Managers.

  9.)   Attachment A — Statement of Work, Section D Staffing is hereby amended
deleted and replaced with the following:

“Supplier shall provide [*] Service Manager dedicated resources to perform the
work pursuant to the “Role Description” and “Knowledge and Skill Requirements”
set forth in Section A as they pertain to the AT&T’s TIER III Service Management
Function. AT&T reserves the right at anytime, in its sole discretion, to
increase or decrease the number of Service Managers by providing written notice
to Supplier, for any reason whatsoever, including without limitation the
following conditions: performance issues and/or changes in volume growth.”
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates,
and third party representatives, and Supplier except under written agreement by
the contracting Parties.

 

3



--------------------------------------------------------------------------------



 



Order No. 20071015.006.S.002
Amendment No. 20070105.006.S.002.A.001
The terms and conditions of Agreement No. 20070105.006.S.002 in all other
respects remain unmodified and in full force and effect.
IN WITNESS WHEREOF, the Parties have caused this Amendment to Agreement No.
20070105.006.S.002 to be executed, which may be in duplicate counterparts, each
of which will be deemed to be an original instrument, as of the date the last
Party signs.

         
StarTek, Inc.
  AT&T Services, Inc.    
 
       
By: /s/ A.L. Jones
  By: /s/ Keith Connolly    
 
 
 
   
Printed Name: A.L. Jones
  Printed Name: Keith Connolly    
Title: CEO
  Title: Vice President, Global Strategic Sourcing    
Date: 6/27/08
  Date: May 30, 2008      
 
  On behalf of AT&T Operations, Inc.    

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates,
and third party representatives, and Supplier except under written agreement by
the contracting Parties.

 

4